DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 07 November 2022 have been entered. Applicant’s amendments have overcome each and every objection to the claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 05 August 2022. Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1), further in view of Woerlee (WO 2009077967 A1).
Regarding claim 1, Kandori teaches a compression depth calculating device which calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed) for cardiopulmonary resuscitation (Paragraph 0004), the device comprising: 
a first sensor which detects an acceleration of a movement of a compressed part of the target due to a compression operation (Paragraph 0012—includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object); 
a second sensor which outputs information corresponding to a magnitude of a compression on the compressed part of the target due to the compression operation (Paragraph 0012—a magnetic sensor or a pressure sensor configured to output information according to the magnitude of compression with respect to the compressed portion of the object); 
a processor (Processing unit 23, Fig. 1) configured to obtain, from collection data, a correlation between a first compression depth based on the first acceleration acquired from the first sensor (Paragraph 0013—compares the information from the two sensors and outputs a result of comparison…), and the information corresponding to the first magnitude of the compression acquired from the second sensor the correlation between the first compression depth and the information corresponding to the first magnitude of the first compression (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1); 
While Kandori does not specifically teach the correlation is a correlation of two-axis values between a first chest compression depth calculated based on a second-order integration of a first acceleration acquired from the first sensor as a second-axis value, and the information corresponding to a first magnitude of a first compression acquired from the second sensor as a first axis value, the correlation as claimed is equivalent to performing a basic comparison and outputting a comparison value to be used in determining a first axis value from a given second axis value or vice-versa via the determination of a simple slope “m” in a y=mx+b comparison, where “y” is a first axis value which may be a magnitude of compression and “x” is a second axis value which may be a compression depth based on the acceleration. Kandori teaches a functional comparison of a first value, a compression depth, to a second value, a value relating to acceleration, in order to produce a comparison between the two values (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1) so that the comparison may be used to determine future first and second values when only one value is known (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing; Fig. 11-12). Because this style of comparison is a basic mathematical operation, it would have been within the realm of knowledge of one having ordinary skill in the art at the time of filing to utilize in combination with the correlation determination of Kandori.
calculate a second chest compression depth of a second compression operation (Paragraphs 12-13; calculating unit 233, determining unit 234, Fig. 1) performed after the correlation has been calculated, during a cardiopulmonary resuscitation operation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing, Fig. 11-12), based on the information corresponding to a first magnitude of compression of the first compression operation acquired from the second sensor and the correlation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Fig. 11-12). 
While Kandori does not specifically teach wherein the second chest compression depth is a second axis-value of the obtained correlation when entering the information corresponding to a second magnitude of a second compression acquired from the second sensor as a first-axis value, as described above, this may be seen as the result of a basic comparison and outputting a comparison value to be used in determining a first axis value from a given second axis value or vice-versa via the determination of a simple slope “m” in a y=mx+b comparison, where “y” is a first axis value which may be a magnitude of compression and “x” is a second axis value which may be a compression depth based on the acceleration. Kandori teaches a functional comparison of a first value, a compression depth, to a second value, a value relating to acceleration, in order to produce a comparison between the two values (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1) so that the comparison may be used to determine future first and second values when only one value is known (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing; Fig. 11-12). Because this style of comparison is a basic mathematical operation, it would have been within the realm of knowledge of one having ordinary skill in the art at the time of filing to utilize in combination with the correlation determination of Kandori.
While Kandori does not specifically teach use of the second-order integration of the acceleration information, it instead utilizes a second-order differential of the second sensor information relating to displacement, such that the information received from both the first and second sensor is dimensionally compatible and may be correlated. Kandori explicitly mentions that prior art has established the use of a second-order integration of acceleration information as a means of creating dimensionally compatible forms of the same sensor signals, however in the form of a displacement rather than an acceleration (Paragraph 0007) and discloses experimentation utilizing this method rather than the second-differential method (Figures 6 and 9 illustrate the second-order integration of the acceleration waveform being used rather than second-order differentiation of the magnetic displacement). 
Nysaether teaches a system for accurately determining CPR chest compression depth in real time which obtains a depth signal by filtering an acceleration signal and then double integrating the signal (Paragraphs 0027-0029) and then combining the result with a compensation signal to determine the compression depth (Paragraphs 0011-0012) in order to overcome improve the accuracy of known forms of compression depth systems which utilize double integration (Paragraphs 0008-0010). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the second-order displacement differentiation of Kandori with the acceleration filtering and double integration of Nysaether in order to provide a well-known alternative method of depth calculating which overcomes the known accuracy issues associated with a double-integration-only method. While Kandori discusses the increased error which may result from using a general second-order integration method, Nysaether provides means for overcoming this error through the inclusion of additional filtering, such that the particular solution of Nysaether is not taught away by Kandori.
Kandori further teaches the device utilizing a spring constant K1 roughly equivalent to that of a body (Paragraphs 0033-0034—the body B is considered to be approximately a spring; Fig. 2) in modelling the information corresponding to the magnitude of the compression and additionally teaches the spring constant or hardness of a body or object may be estimated (Paragraph 0083, 0087) and that the spring constant may change (Paragraph 0093). Nysaether teaches that a compression force signal where the spring constant and damping constants of the chest may be constants or variable with depth and thus nonlinear. Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis of the final displacement and applied force using an nth order polynomial where the order is typically 3 to 5 and thus not linear; Fig. 5). As Kandori teaches modeling the system using a body as one spring in the system, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a nonlinear estimation of Woerlee as a simple substitution for the spring constant K1 of the system of Kandori with Nysaether in order to more accurately estimated the spring constant of a body.
Kandori additionally teaches that adequate compression depth is required to provide compressions that are not too weak and yet are not so great that they cause damage (Paragraph 0005), where low and high threshold compression depths may be provided on this basis (Paragraph 0052), and guidance may be provided if the calculated compression depth exceeds a higher threshold or fails to meet a lower threshold (Paragraphs 0077-0078), such that the chest compression depth may be compared to a threshold chest compression depth and a notification may be provided to the user based on the result of the comparison. Nysaether additionally teaches that it is typical for CPR feedback systems to compare compression depths and rates during chest compressions with accepted guideline limits in order to provide feedback (Paragraph 0003).
Regarding claim 3, Kandori, Nysaether, and Woerlee teach the compression depth calculating device according to claim 1. Kandori additionally teaches wherein the second sensor is a magnetic sensor (Magnetic sensor 19, Fig. 1-2); the magnetic sensor includes: a fixed section that is fixed to the compressed part of the target (fixed portion 15, Fig. 2); a movable section that is provided in an opposed position to the fixed section so as to be movable in a direction of the compression (Movable portion 14, Fig. 2); a magnetic field generating section that generates a magnetic field (Paragraph 0032—magnetic field generating means; Transmitter coil 12, Fig. 1-2); and a magnetic field detecting section that detects the magnetic field (Paragraph 0032—magnetic field sensing means; receiver coil 11, Fig. 1-2); the magnetic field generating section is provided in one of the fixed section and the movable section (Transmitter coil 12 on fixed portion 15, Fig. 2), and the magnetic field detecting section is provided in the other of the fixed section and the movable section (receiver coil 11 on movable portion 14, Fig. 2); the first sensor is disposed in the fixed section (acceleration sensor 13 on fixed portion 15, Fig. 2); and the magnetic field generating section, the magnetic field detecting section, and the first sensor disposed in the fixed section are arranged side by side in the direction of the compression (Positions of transmitting coil 12, receiver coil 11, and acceleration sensor 13, Fig. 2).
Regarding claim 4, Kandori teaches a method for operating a compression depth measurement device that calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed) for cardiopulmonary resuscitation (Paragraph 0004), the method comprising: 
placing the compression depth measurement device between a chest of the compressed target and hands of a rescuer (Paragraph 0011—measuring apparatus to be mounted on the object; Paragraph 0004—compression is performed by a compressing person using both hands; Fig. 2—the device may be placed between the source of force F, which may be the hands, and the body B); 
receiving an acceleration of a movement of a compressed part of the target due to a compression operation from a first sensor (Paragraph 0012—includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object); receiving information corresponding to a magnitude of a compression on the compressed part of the target due to the compression operation from a second sensor (Paragraph 0012—a magnetic sensor or a pressure sensor configured to output information according to the magnitude of compression with respect to the compressed portion of the object); 
obtaining, from collection data, a correlation between a first compression depth based on the first acceleration acquired from the first sensor (Paragraph 0013—compares the information from the two sensors and outputs a result of comparison…), and the information corresponding to the first magnitude of the compression acquired from the second sensor the correlation between the first compression depth and the information corresponding to the first magnitude of the first compression (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1); 
While Kandori does not specifically teach the correlation is a correlation of two-axis values between a first chest compression depth calculated based on a second-order integration of a first acceleration acquired from the first sensor as a second-axis value, and the information corresponding to a first magnitude of a first compression acquired from the second sensor as a first axis value, the correlation as claimed is equivalent to performing a basic comparison and outputting a comparison value to be used in determining a first axis value from a given second axis value or vice-versa via the determination of a simple slope “m” in a y=mx+b comparison, where “y” is a first axis value which may be a magnitude of compression and “x” is a second axis value which may be a compression depth based on the acceleration. Kandori teaches a functional comparison of a first value, a compression depth, to a second value, a value relating to acceleration, in order to produce a comparison between the two values (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1) so that the comparison may be used to determine future first and second values when only one value is known (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing; Fig. 11-12). Because this style of comparison is a basic mathematical operation, it would have been within the realm of knowledge of one having ordinary skill in the art at the time of filing to utilize in combination with the correlation determination of Kandori.
calculating a second chest compression depth of a second compression operation (Paragraphs 12-13; calculating unit 233, determining unit 234, Fig. 1) performed after the correlation has been calculated, during a cardiopulmonary resuscitation operation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing, Fig. 11-12), based on the information corresponding to a first magnitude of compression of the first compression operation acquired from the second sensor and the correlation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Fig. 11-12). 
While Kandori does not specifically teach wherein the second chest compression depth is a second axis-value of the obtained correlation when entering the information corresponding to a second magnitude of a second compression acquired from the second sensor as a first-axis value, as described above, this may be seen as the result of a basic comparison and outputting a comparison value to be used in determining a first axis value from a given second axis value or vice-versa via the determination of a simple slope “m” in a y=mx+b comparison, where “y” is a first axis value which may be a magnitude of compression and “x” is a second axis value which may be a compression depth based on the acceleration. Kandori teaches a functional comparison of a first value, a compression depth, to a second value, a value relating to acceleration, in order to produce a comparison between the two values (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1) so that the comparison may be used to determine future first and second values when only one value is known (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing; Fig. 11-12). Because this style of comparison is a basic mathematical operation, it would have been within the realm of knowledge of one having ordinary skill in the art at the time of filing to utilize in combination with the correlation determination of Kandori.
Kandori additionally teaches that adequate compression depth is required to provide compressions that are not too weak and yet are not so great that they cause damage (Paragraph 0005), where low and high threshold compression depths may be provided on this basis (Paragraph 0052), and guidance may be provided if the calculated compression depth exceeds a higher threshold or fails to meet a lower threshold (Paragraphs 0077-0078), such that the chest compression depth may be compared to a threshold chest compression depth and a notification may be provided to the user based on the result of the comparison. Kandori further teaches performing, by the rescuer, a compression operation on the compressed target based on the notification (Paragraph 0069-0070, 0077-0078—the use is prompted to alter their compressions to be softer or stronger based on the calculations).
While Kandori does not specifically teach use of the second-order integration of the acceleration information, it instead utilizes a second-order differential of the second sensor information relating to displacement, such that the information received from both the first and second sensor is dimensionally compatible and may be correlated. Kandori explicitly mentions that prior art has established the use of a second-order integration of acceleration information as a means of creating dimensionally compatible forms of the same sensor signals, however in the form of a displacement rather than an acceleration (Paragraph 0007) and discloses experimentation utilizing this method rather than the second-differential method (Figures 6 and 9 illustrate the second-order integration of the acceleration waveform being used rather than second-order differentiation of the magnetic displacement). 
Nysaether teaches a system for accurately determining CPR chest compression depth in real time which obtains a depth signal by filtering an acceleration signal and then double integrating the signal (Paragraphs 0027-0029) and then combining the result with a compensation signal to determine the compression depth (Paragraphs 0011-0012) in order to overcome improve the accuracy of known forms of compression depth systems which utilize double integration (Paragraphs 0008-0010). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the second-order displacement differentiation of Kandori with the acceleration filtering and double integration of Nysaether in order to provide a well-known alternative method of depth calculating which overcomes the known accuracy issues associated with a double-integration-only method. While Kandori discusses the increased error which may result from using a general second-order integration method, Nysaether provides means for overcoming this error through the inclusion of additional filtering, such that the particular solution of Nysaether is not taught away by Kandori.
Kandori further teaches the device utilizing a spring constant K1 roughly equivalent to that of a body (Paragraphs 0033-0034—the body B is considered to be approximately a spring; Fig. 2) in modelling the information corresponding to the magnitude of the compression and additionally teaches the spring constant or hardness of a body or object may be estimated (Paragraph 0083, 0087) and that the spring constant may change (Paragraph 0093). Nysaether teaches that a compression force signal where the spring constant and damping constants of the chest may be constants or variable with depth and thus nonlinear. Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis of the final displacement and applied force using an nth order polynomial where the order is typically 3 to 5 and thus not linear; Fig. 5). As Kandori teaches modeling the system using a body as one spring in the system, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a nonlinear estimation of Woerlee as a simple substitution for the spring constant K1 of the system of Kandori with Nysaether in order to more accurately estimated the spring constant of a body.
Regarding claim 5, Kandori, Nysaether, and Woerlee teach the compression depth calculating device of claim 1. Kandori additionally teaches the notification notifies increasing or decreasing a magnitude of a subsequent chest compression based on a result of the comparison (Paragraphs 0077-0078). Nysaether additionally teaches that it is typical for CPR feedback systems to compare compression depths and rates during chest compressions with accepted guideline limits in order to provide feedback (Paragraph 0003).
Regarding claim 6, Kandori, Nysaether, and Woerlee teach the method for operating the compression depth calculating device of claim 4. Kandori additionally teaches the notification notifies increasing or decreasing a magnitude of a subsequent chest compression based on a result of the comparison (Paragraphs 0077-0078). Nysaether additionally teaches that it is typical for CPR feedback systems to compare compression depths and rates during chest compressions with accepted guideline limits in order to provide feedback (Paragraph 0003).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1), further in view of Woerlee (WO 2009077967 A1), further in view of Kaufman (US 20170273864 A1).
Regarding claim 2, Kandori teaches the compression depth calculating device according to claim 1. Kandori additionally teaches the calculation of a compression depth of a compression operation performed after a correlation has been calculated for a previous compression operation, based on information corresponding to the magnitude of a compression and a correlation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s), Fig. 11-12).  
However, Kandori does not specifically teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section. Kaufman teaches a system and method for providing feedback to a rescuer performing CPR (Abstract) which calculates information such as compression depth (Paragraph 0004—may monitor quality of some components of CPR as it is being performed, such as by monitoring depth of chest compressions), wherein the system may display present a compression quality score which depends on the compression depth and which may be a running average of the current score and the previous three scores (Paragraphs 0118-0119).  The combination of Nysaether and Kandori with Kaufman would thus teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section, as Kaufman teaches obtaining averages of a score which depends on compression depth from previous compressions and Kandori teaches calculation of a correlation as well as calculating values for multiple compressions, such that a combination could calculate the average. Furthermore, the combination would thus additionally teach the processor calculates a compression depth of a compression operation performed after the average correlation has been calculated, based on information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the average correlation, when the compression operation is performed after the average correlation has been calculated. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Kandori with the averaging of Kaufman in order to predictably improve the accuracy of the depth calculation while reducing unnecessary indicators of deviations or ‘bad’ compressions by eliminating the effects of singular, minor deviations through averaging and instead focusing on lingering or large deviations which would noticeably alter the average.
Response to Arguments
Applicant’s arguments, see pages , filed 07 November, with respect to the rejection(s) of claim(s) 1 and  under 35 U.S.C 103 have been fully considered and are not persuasive.  
Applicant argues that none of Kandori, Nysaether, and Woerlee teaches calculating a correlation of two-axis values as described in the instant claim language. However, while none of Kandori, Nysaether, or Woerlee specifically describes the use of two-axis values, it would have been obvious to one having ordinary skill in the art at the time of filing to use the teachings of these references, in particular Kandori, to teach the use of the various claimed “two-axis values” as described in further detail above in this action. The claim language relating to the two-axis values was interpreted in light of Fig. 4 of the Applicant’s disclosure, as this particular language is not present in the specification, and the rejection under Kandori was made according to this interpretation.
The rejections of claims 1-4 under 35 U.S.C. 103 are thus maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791